Citation Nr: 1527292	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a back condition, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file has since been transferred to the RO in Indianapolis, Indiana.   

In September 2010 and April 2014, the Board remanded the claim on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current back disability, to include degenerative disc disease of the lumbar spine, which is directly related to one or more back injuries that he sustained during active military service.  In the July 2010 Informal Hearing Presentation, the Veteran's representative also suggested that the Veteran's history of parachute jumps during service may have caused or contributed to his currently diagnosed back disability.  

Unfortunately, the Board finds that the VA medical opinions of record are inadequate for the purpose of adjudicating the claim for service connection for a back disability, to include degenerative disc disease of the lumbar spine.  Specifically, none of the examiners have discussed or addressed whether the span of time during which the Veteran had back problems and complaints during service is representative of the development of a chronic back disability during service.  In that regard, the physician who performed the Veteran's separation examination in August 1967 documented that the Veteran strained his back during service in Vietnam on January 28, 1967.  Five months later, a June 1967 service treatment note shows complaints of mid back pain from an "old strain" of the subscapularis for which it was noted that treatment included physical therapy.  About a month later and exactly 6 months after the Veteran's initial back injury in Vietnam in January 1967, a July 1967 service treatment record documents a back injury with paravertebral spasm.  Finally, during separation examination in August 1967, the Veteran endorsed a history of recurrent back pain.  Thus, contrary to findings noted in the prior examinations and opinions of record, it appears that the Veteran's in-service back problems and complaints spanned a duration of at least 6 months - that is, from January 28, 1967, to at least July 28, 1967.  

The Board acknowledges that the Veteran's service treatment records do not document any injury of his back during service in January 1967 in Vietnam.  However, the notation of an "old strain" noted in a June 1967 service treatment record, as well as notation in the Veteran's separation examination that he sustained a back injury in January 1967 corroborate the Veteran's report of a sustaining a back injury during service in Vietnam. 

Moreover, while private treatment records document that the Veteran sustained a post-service back injury in July 2001, none of the examiners have considered or discussed the Veteran's report documented in a private treatment note in July 2001 that he had experienced intermittent and chronic back pain prior to that time which was self-treated with hot soaks and medication from a health food store.  Similarly, as noted by the Veteran's representative in the May 2015 Informal Hearing Presentation, none of the VA examiners have considered that correspondence received from Kauffman Chiropractic in January 2015 reflecting treatment as early as June 1994.  

The Board also notes that none of the examiners have addressed the representative's contentions in the July 2010 Informal Hearing Presentation to the effect that the Veteran's history of parachute jumping during service may have caused or contributed to his current back disability.   

In light of the foregoing, the Board finds that an additional VA medical opinion must be obtained to determine whether the Veteran's current back disability, to include degenerative disc disease of the lumbar spine is etiologically related to any incident of his military service.  

Finally, the Board observes that VA Form 21-4142 received from the Veteran in July 2006 indicated that Dr. Ross had been his medical care provider since the 1960's.  During a VA psychiatric examination in November 2010, the Veteran reported that Dr. Ross was still his medical care provider.  VA requested and received treatment records from Dr. N. Ross in August 2006, however, the records requested and received appear to be limited only to conditions specified in the records request, which did not include the currently claimed back condition.  In light of the need to remand the claim for obtainment of an additional medical opinion, the Veteran should be requested to provide or request VA's assistance in obtaining private treatment records pertaining to his claimed back disability from Dr. Ross dating since 1960.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization necessary to enable VA to attempt to obtain private treatment records pertaining to his claimed back disability from Dr. Ross dating since 1960, as alluded to by the Veteran in a VA Form 21-4142 received on July 26, 2006, and during VA psychiatric examination in November 2010.  All records requests and responses received must be documented in the claims file.  

If, after making reasonable efforts to obtain any identified records, to include records from Dr. Ross, the AOJ is unable to secure the same, the AOJ must notify the Veteran and his representative and (a) identify the specific records that are unable to be obtained; (b) briefly explain efforts made to obtain them; and (c) describe any further action to be taken with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above requested development has been completed to the extent possible, refer the Veteran's claims file to a neurosurgeon to determine the etiology of his claimed back disability, to include degenerative disc disease of the lumbar spine.  It is also imperative that the claims file and a copy of this REMAND be made available to any reviewed by the examiner in connection with providing the opinions requested below.  The examiner should note that the claims file and a copy of this REMAND has been reviewed.

Following a review of the claims file, the examiner should document a complete, pertinent history of the Veteran's claimed back disability, to include degenerative disc disease of the lumbar spine.  The examiner should give particular attention to the Veteran's lay assertions and the pertinent medical evidence.  A complete rationale for all opinions requested below must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

Following a review of the complete history of the Veteran's claimed back disability, the examiner is requested to identify all currently diagnosed back disabilities and as to each disability identified, opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or is related to any event or back injury during service.  In doing so, the examiner is requested to presume that that the Veteran sustained an initial back injury on January 28, 1967, as noted in his August 1967 report of medical history and in his October 2006 statement in support of a claim for service connection for PTSD.  The examiner should specifically address and discuss whether the duration of complaints of recurrent back pain during service are representative of onset of a chronic disability during service and whether the Veteran's history of parachute jumping caused or contributed to his current back disability, to include degenerative disc disease of the lumbar spine.  The examiner should also acknowledge and discuss the Veteran's report of self-treatment for chronic, intermittent back pain in a July 9, 2001, private treatment note, as well as evidence of treatment in June 1994 received at Kauffman Chiropractic as noted in correspondence received from that facility in January 2015.  

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
MICHALE LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

